UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                           No. 04-1878



WILLIAM RAY MILLER,


                                                  Debtor - Appellant,

            and


DONNA MANNINO,


                                                            Claimant,


   versus


CIGNA INSURANCE COMPANY,


                                                 Creditor - Appellee,

JAMES R. WOOTON, Trustee;    CHARLES   R.
GOLDSTEIN, Trustee,

                                                            Trustees,


     and


THE INSURANCE COMPANY OF NORTH AMERICA;
CENTURY   INDEMNITY   COMPANY;    CIGNA   FIRE
UNDERWRITERS INSURANCE COMPANY; CIGNA PROPERTY
AND CASUALTY INSURANCE COMPANY; INDEMNITY
INSURANCE COMPANY OF NORTH AMERICA; PACIFIC
EMPLOYERS INSURANCE COMPANY; BANKERS STANDARD
INSURANCE COMPANY,
                                                           Creditors.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. William D. Quarles, Jr., District Judge.
(CA-04-215-1-WDQ, CA-04-216-1-WDQ, BK-00-1758-6-JS)


Submitted:   December 16, 2004           Decided:   December 20, 2004


Before MICHAEL, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.



James R. Schraf, LIPSHULTZ AND HONE, CHARTERED, Silver Spring,
Maryland, for Appellant. Carol L. Hoshall, WHITEFORD, TAYLOR &
PRESTON, L.L.P., Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 - 2 -
PER CURIAM:

              William Ray Miller appeals from the district court’s

order affirming the bankruptcy court’s order determining that a

debt Miller owed to Cigna Insurance Company was not dischargeable

in his bankruptcy proceeding.          Our review of the record and the

opinions below discloses no reversible error.                 Accordingly, we

affirm on the reasoning of the district court.             See Miller v. Cigna

Ins. Co., Nos. CA-04-215-1-WDQ, CA-04-216-WDQ, BK-00-1758-6-JS (D.

Md. June 17, 2004).          We dispense with oral argument because the

facts   and    legal   contentions    are     adequately    presented    in   the

materials     before   the    court   and     argument   would   not    aid   the

decisional process.



                                                                        AFFIRMED




                                      - 3 -